United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1900
                                    ___________

James R. Poole,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Jo Anne B. Barnhart, Commissioner of *
Social Security,                     *     [UNPUBLISHED]
                                     *
            Appellee.                *
                               ___________

                              Submitted: December 21, 2005
                                 Filed: December 28, 2005
                                  ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      James Poole appeals the district court’s1 order affirming the denial of retirement
insurance benefits. Poole has provided no basis for overturning the district court’s
well-reasoned decision. Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________



      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.